Citation Nr: 1533379	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-39 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss disability, to include on an extra-schedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active military service from March 1963 to March 1966, from August 1968 to August 1971, and from July 1986 to August 1994.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a March 2014 decision, the Board denied an initial compensable rating for bilateral hearing loss disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). 

In February 2014, the Court issued a memorandum decision that vacated the March 2014 Board decision and remanded the issue to the Board for action in compliance with the instructions in the memorandum decision

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  Any future consideration of this claim should take into consideration the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Review of the medical evidence shows an April 2000 VA examination report, in which the Veteran reported difficulty understanding speech "in areas of noise or at greater than normal conversational distance."  In a May 2009 VA examination, the examining audiologist noted the appellant's reports of difficulty hearing in the presence of background noise and problems hearing telephones and television.  In December 2010, the appellant underwent another VA examination with the audiologist who conducted the May 2009 VA examination.  This time, the examining audiologist diagnosed bilateral sensorineural hearing loss and stated that the hearing loss had "[n]o significant effects" on the appellant's occupation and no effects on his usual daily activities.  

In its March 2014 decision, the Board denied the claim on appeal, finding that the results of the May 2009 and December 2010 audiology examinations warranted noncompensable disability ratings.  The Board also found that extra-schedular consideration was not necessary.

In its February 2014 memorandum decision, the Court concluded that the Board erred by failing to (1) provide an adequate statement of reasons or bases for its determination not to refer the appellant for extra-schedular consideration; and (2) obtain clarification of a December 2010 VA medical examination that did not clearly explain the extent of the appellant's functional impairments.

The Court concluded that the Board did not provide adequate reasons and bases in relying on the December 2010 VA examination as adequate for adjudication.  Notably, it did not reconcile the apparent inconsistencies between the notations of the appellant's functional impairments in examinations conducted a little over a year apart by the same audiologist.  

In order to satisfy VA's duty assist, the Board finds that remand is required to obtain a supplemental opinion from the December 201 VA examiner, or afford the Veteran another VA examination.  The examiner should address the impact of the Veteran's hearing loss disability on daily activities (including employment), see Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), and clarify the prior statements in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the May 2009 and December 2010 VA opinions, or if the examiner is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided. 
The audiologist should provide an opinion addressing the impact of the Veteran's bilateral hearing loss disability on his daily activities, including particularly on his ability to work.  In so doing, the audiologist should reconcile all previous opinions on this matter, to include the opinions provided in May 2009 and December 2010.  

The examiner should review the March 3, 2015 memorandum decision from the Court of Appeals for Veterans Claims (Court) which explains the problems the Court had with the May 2009 and December 2010 opinions.

2.  Then, readjudicate the issue of entitlement to an initial compensable rating for bilateral hearing loss disability, including whether referral for extra-schedular consideration is warranted.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




